Opinion by
Mb. Justice Mitchell,
This is a bill by an alleged member, whose standing and title are denied, to take the affairs of the order out of the hands of its own officers, and administer them through a receiver. The substance of the bill is that at a meeting of the order, in the absence of a majority of the members, (it is not said in the absence of a quorum) certain members were illegally expelled, and certain officers displaced and new ones elected; and that the said new officers, defendants in the bill, coerced or misled by another defendant, Covert, were pursuing a course of administration of *590the affairs of the order, prejudicial to the interests of plaintiff and the order at large.
It is doubtful if the bill presents any cause of action beyond the dissatisfaction of a member of the minority with the policy and administration of the party in control. But it is sufficient for us that every substantial averment of the bill is denied by a completely responsive answer, which is not overcome, nor even met, by further proof. There is nothing therefore, on which the injunction or the receivership can rest.
That the whole scheme of the Order of Solon is utterly worthless, impracticable and certain to end in disaster, is no more the fault of the defendants than of the plaintiff, and if, as the learned judge below intimates in his opinion, “ the organization is wholly illegal and unauthorized by their charter ” there is adequate remedy, but it is not in this proceeding.
Injunction dissolved and bill dismissed, with costs.
Note: This opinion has been delayed by causes for which the writer is not responsible.